Case 7:19-cv-00863-EKD-JCH Document 79 Filed 12/04/20 Page 1 of 5 Pageid#: 399




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                                 )
      Plaintiff                                       )
                                                      )
        v.                                            )      CASE NO. 7:19-cv-00863
                                                      )
 ALAN W. BUZZARD                                      )
                                                      )
 and                                                  )
                                                      )
 BEN CALDWELL                                         )
                                                      )
 and                                                  )
                                                      )
 GREG GARDNER                                         )
     Defendants.                                      )


    PLAINTIFF TRAVIS WAYNE TOLLEY’S MEMORANDUM IN OPPOSITION TO
         DEFENDANT BEN CALDWELL’S MOTION TO DISMISS (ECF 73)

                                       LEGAL STANDARD

        “A motion to dismiss can only be granted if there is no set of facts that would entitle

 plaintiffs to a verdict on the claims in issue. Applicable standards state that the facts alleged in

 the complaint are accepted as true.” Scheuer v. Rhoades, 416 U.S. 232, 236 (1974); Franks v.

 Ross, 313 F.3d 184,192 (4th Cir. 2002). “In addition, all reasonable inferences must be made in

 favor of plaintiffs. Johnson v. Mueller, 415 F.2d 354 (4th Cir. 1969); MacKethan v. Peat.

 Marwick. Mitchell & Co., 439 F. Supp. 1090 (E.D. Va. 1977). A claim has facial plausibility

 when the plaintiff pleads enough factual content that allows the court to draw the reasonable

 inference that the defendant is liable under the alleged claim.” Id. (citing Twombly, 550 U.S. at

 556)
Case 7:19-cv-00863-EKD-JCH Document 79 Filed 12/04/20 Page 2 of 5 Pageid#: 400




                                     ARGUMENT AND AUTHORITIES

 I.      MR. TOLLEY ALLEGED FACTS SUFFICIENT TO STATE A PLAUSIBLE CLAIM
         AGAINST DEFENDANT CALDWELL IN COUNT ONE OF THE THIRD
         AMENDED COMPLAINT.

           Count Three of the third Amended Complaint alleges that defendant Caldwell, acting in

     concert with the other defendants, violated Mr. Tolley’s Fourth Amendment rights by the

     unlawful search and seizure of his property. To this end, Mr. Tolley alleged with particularity

     that defendant Caldwell (i) unlawfully seized Mr. Tolley’s JVC audio recorder and TV monotor

     on January 10, 2018, (ii) unlawfully seized Mr. Tolley’s iPhone on March 1, 2018, (iii)

     unlawfully entered and searched Mr. Tolley’s home on June 21, 2018, 1 (iv) unlawfully entered

     and searched Mr. Tolley’s home again on September 6, 2018 and (v) unlawfully seized a DVR

     recorder on that date.


          Defendant Caldwell responds that Mr. Tolley has not alleged the nature his personal

     involvement in the unlawful seizure of his property on January 10, 2018 and September 6, 2018

     because Mr. Tolley alleged Caldwell acting jointly and in concert with other defendants.

     However, an allegation of concert of action is an allegation of personal participation in the

     action, and a defendant is not absolved of personal responsibility for misconduct because he

     works in concert with other defendants.


          Caldwell contends that the nature of the search conducted on March 1, 2018 justified the

     seizure of Mr. Tolley’s iPhone because interception of a call to the iPhone was “highly

     necessary” to some unspecified “illicit business” conducted on the premises and that a

     warrantless seizure of a telephone is reasonable during the execution of a search warrant when.
 1     Defendant Caldwell asserts that this date is inaccurate and that the actual date was June 16, 2018. If this
       assertion is determined to be correct, Mr. Tolley will seek leave to amend his complaint to correct the error.

                                                          -2-
Case 7:19-cv-00863-EKD-JCH Document 79 Filed 12/04/20 Page 3 of 5 Pageid#: 401




  The problem with this contention is that it lies outside of the facts alleged in the Third

  Amended Complaint; Mr. Tolley did not allege the basis for the search, there is no evidence of

  any illicit business in his home and there is no evidence that that the call from Mr. Tolley’s

  girlfriend had anything to do with the purpose of the search. Instead, the Third Amended

  Complaint specifically alleges that one of the defendants was engaged in a sexual relationship

  with Mr. Tolley’s girlfriend and that Trooper Caldwell only seized and attempted to search the

  iPhone upon recognizing that Mr. Tolley’s girlfriend was calling.


       With regard to defendant Caldwell’s unlawful searches of Mr. Tolley’s home, Trooper

  Caldwell asserts that Mr. Tolley has not alleged that the warrantless searches of his home were

  unreasonable. However, Mr. Tolley directly alleged that “[t]he Fourth Amendment prohibits

  unreasonable warrantless searches of homes.” TAC ¶ 65 He further alleged that each of the

  defendants, including defendant Caldwell, violated his Fourth Amendment rights as described

  in the recitation of facts incorporated into the count.     Thus, Mr. Tolley alleged that the

  warrantless searches of his home were unreasonable.

 II.   MR. TOLLEY ALLEGED FACTS SUFFICIENT TO STATE A PLAUSIBLE CLAIM
       AGAINST DEFENDANT CALDWELL IN COUNT TWO OF THE THIRD
       AMENDED COMPLAINT.

       Count Two of the Third Amended Complaint (“TAC”) alleges that defendant Caldwell

  acting jointly and in concert with the other defendants, violated Mr. Tolley’s Fourth

  Amendment rights by unlawfully detaining him. Mr. Tolley specifically alleged that defendant

  Caldwell (i) participated in a unlawful search and seizure of an iPhone with another defendant

  while Mr. Tolley was handcuffed and naked, (ii) mocked and berated him when there was no

  legitimate reason to require him to stand naked for more than half an hour, while forcing him ro


                                               -3-
Case 7:19-cv-00863-EKD-JCH Document 79 Filed 12/04/20 Page 4 of 5 Pageid#: 402




     recite a Bible verse. TAC ¶¶ 27-47 These facts are sufficient to state a plausible claim that

     defendant Caldwell, acting jointly and in concert with the other defendants, unlawfully detained

     Mr. Tolley.


           Mr. Tolley alleged with particularity that Mr. Tolley was detained and kept naked long

     after the officers had secured the premises and he also alleged that there was no need to prevent

     Mr. Tolley from dressing. TAC ¶¶ 37 and 38. The question to be decided pursuant to La.

     County v. Rettele2 is whether "special circumstances, or possibly a prolonged detention”

     rendered Mr. Tolley’s detention unlawful. The Third Amended Complaint alleges both special

     circumstances (deliberately forcing Mr. Tolley to stand naked in the face of mocking and

     humiliation) and a needlessly prolonged detention. Thus, Count Two of the Third Amended

     Complaint states a plausible claim against defendant Caldwell.


 III. THE PLAINTIFF ALLEGED FACTS SUFFICIENT TO STATE A PLAUSIBLE
      CLAIM AGAINST DEFENDANT CALDWELL IN COUNT THREE OF THE
      THIRD AMENDED COMPLAINT.

          Count Three of the Third Amended Complaint alleges that defendant Caldwell, acting

     jointly and in concert with the other defendants, deprived Mr. Tolley of his his right to free

     exercise of religion. Trooper Caldwell asserts that forcing a handcuffed and naked defendant,

     against his will, to recite a particular Bible verse after mocking him and berating his religious

     belief, is not a substantial governmental intrusion upon religious liberty.


          Mr. Tolley does not allege that defendant Caldwell merely mocked his religious belief or

     destroyed his property, but that Trooper Caldwell compelled Mr. Tolley to engage in religious

     speech against his will. This was simply an egregious and intolerable intrusion into Mr.
 2     550 U.S. 609 (2009)

                                                    -4-
Case 7:19-cv-00863-EKD-JCH Document 79 Filed 12/04/20 Page 5 of 5 Pageid#: 403




  Tolley’s right to the free exercise of his religious beliefs. See, Abington School Dist. v.

  Schempp, 374 U.S. 203 (1963) Thus, Count Three of the Third Amended Complaint states a

  plausible claim against defendant Caldwell.

                                           CONCLUSION

        For all of the above-stated reasons, Mr. Tolley prays that this Court will overrule

 defendant Caldwell’s motion to dismiss.

                                       Respectfully submitted,

                                    TRAVIS WAYNE TOLLEY
                                          By Counsel


 By:    /s/ M. Paul Valois
        M. Paul Valois (VSB No. 72326)
        Counsel for Plaintiff
        JAMES RIVER LEGAL ASSOCIATES
        7601 Timberlake Road
        Lynchburg, Virginia 24502
        Telephone: (434) 845-4529
        Facsimile: (434) 845-8536
        [Email: mvalois@vbclegal.com]


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of December, 2020, I electronically filed the foregoing
 Motion with the Clerk of this Court using the CM/ECF system, which will automatically send
 notice of this filing to all counsel of record.


                                                              /s/ M. Paul Valois




                                                  -5-
